DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 7/19/2021.
Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 9-11,
Applicant argues that Ravid (US 2012/0274318) does not disclose adjusting a value of the electrical resistivity measurement by an amount based on the determined temperature change and determining a thickness of the conductive film layer using the adjusted value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thickness of conductive film layers.  Specifically, applicant argues that Ravid does not disclose this because Ravid does not disclose adjusting a value of a captured electrical resistivity measurement based on a determined temperature change that occurred during the electrical resistivity measurement.  The Examiner respectfully disagrees because paragraph [0046] expressly discloses the identification of temperature changes using an IR sensor (218) during a time period for collecting data, and where that time period can reasonably be considered to be during the electrical resistivity measurement because the measured response is correlated with the temperature changes (Paragraphs [0042],[0047]). Ravid then explains in paragraph [0047] that the resistivity can be modeled as a function of temperature.  By stating that resistivity (R) is a function of temperature (T), it is essentially 
Furthermore, the Examiner notes applicant identifies paragraphs [0042]-[0043] and certain features found in applicant’s disclosure such as a table or map in claim 1 or a map in any claim, but the Examiner respectfully notes that such features are not found in the claims, and that limitations from the specification are not read into the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 13,
The phrase “the first calibration process comprises: using the at least two eddy current sensors, taking a contactless, electrical resistivity measurement of the conductive film layer during a plurality of temperature change ranges” on lines 1-5 is indefinite.  
Applicant is now positively reciting “using the at least two eddy current sensors” on line 2, but such a recitation is a method step of using the apparatus.  As explained in MPEP 2173.05(p) and as previously explained, method steps of using the apparatus inside an apparatus claim are indefinite.  While the Examiner previously stated that certain features in the claim require the use of the eddy current sensors, the intent was to convey that the eddy current sensors are being distinctly reciting from a process that requires them and not that an positive recitation of their use is proper.  MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  This is because it is unclear whether the above claim feature should be treated as a method or as an apparatus.  As such, the above claim phrase is indefinite.
As to Claim 21,
The phrase “the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a calibration process” on lines 1-3 is indefinite. 
1) This phrase reasonably includes a method step of using a calibration process, and as such, applicant is reciting a method step of using the apparatus to correlate data using a calibration process. MPEP 2173.05(p) explains that “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  This is because it is unclear whether the above claim feature should be treated as a method or as an apparatus.  As such, the above claim phrase is indefinite.
The phrase “using the at least two eddy current sensors” on line 4 is indefinite. Applicant is now positively reciting “using the at least two eddy current sensors” on line 2, but such a recitation is a method step of using the apparatus.  As explained in MPEP 2173.05(p) and as previously explained, method steps of using the apparatus inside an apparatus claim are indefinite.  MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  This is because it is unclear whether the above claim feature should be treated as a method or as an apparatus.  As such, the above claim phrase is indefinite.
As to Claim 14,
This claim stands rejected for incorporating and reciting the above rejected subject matter of claim 13 and therefore stands rejected for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravid (US 2012/0274318).
As to Claim 1,
Ravid discloses A method for determining a thickness of a conductive film layer (108) and/or (400) deposited on a wafer (Paragraphs [0014], [0037], [0051] / note since calibration wafers are used, substrate 108 is reasonably a wafer), comprising: taking a contactless, electrical resistivity measurement of the conductive film layer on the wafer as the wafer is being transported by a robot arm (Paragraphs [0015],[0022], [0040],[0042]); determining a temperature change of the wafer during the electrical resistivity measurement (Paragraph [0046]); adjusting a value of the electrical resistivity measurement by an amount based on the determined temperature change (Paragraph [0047] / note the resistivity measurement is correlated to temperature and adjusted (fit) to the trends); and determining a thickness of the conductive film layer using the adjusted value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers (Paragraphs [0047],[0051], note the calibration wafers provide a known thickness value which is a correlation between a resistivity measurement and an actual thickness of the calibration wafers, and this thickness is used to perfect the modeling process and thus the above final thickness determination).
As to Claim 2,
Ravid discloses the contactless, electrical resistivity measurement is performed by at least two eddy current sensors (216) (Figure 2B).
As to Claim 3,
Ravid discloses the temperature change is determined as the wafer is moved across the at least two eddy sensors (Figure 2B / note temperature measuring IR sensor (218) (Paragraphs [0032], [0035]).
As to Claim 4,
Ravid discloses an amount to adjust a value of the electrical resistivity measurement is determined using a first calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 5,
Ravid discloses the first calibration process comprises: taking a contactless, electrical resistivity measurement of the conductive film layer during a plurality of temperature change ranges (Paragraph [0047] / note the iterative process (fitting process)); and comparing a value of the electrical resistivity measurement for each of the plurality of temperature change ranges with a previously determined value of an electrical resistivity measurement of the conductive film layer taken during a constant, reference temperature to determine an effect of each of the temperature change ranges on an electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold). 
(Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 6,
Ravid discloses the amount by which to adjust the value of the electrical resistivity measurement is proportional to an effect the temperature change has on an electrical resistivity measurement (Paragraphs [0046], [0047] / note the resistivity is a function of temperature and thus the adjusted amount for resistivity that is changed during the fitting process must be proportional to temperature).
As to Claim 7,
Ravid discloses the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a second calibration process  (Paragraph [0047] / note the iteration process is reasonably a calibration process and the second iteration can be the second calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered to include a calibration process as the calibration wafers are used in the fitting process).
As to Claim 8,
Ravid discloses the second calibration process comprises: taking contactless, electrical resistivity measurements of a plurality of conductive film layers; taking thickness measurements of the plurality of conductive film layers using a thin-film metrology; and correlating the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thin-film, metrology thickness measurements of the plurality of conductive film layers (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test).
As to Claim 9,
Ravid discloses the correlation is stored in a table (Paragraph [0029] / note the data must, at least in temporary RAM, be stored, and the stored data can reasonably be stated to be a table of data).
As to Claim 10,
Ravid discloses the second calibration process comprises: taking contactless, electrical resistivity measurements of a plurality of conductive film layers having known thicknesses; and correlating the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thicknesses of the plurality of conductive film layers (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test, and note that the thicknesses of the calibration wafers are reasonably known as they are used for calibration).
As to Claims 11 and 20,

As to Claim 12,
Ravid discloses the processing device determines an amount to adjust a value of the electrical resistivity measurement based on a first calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 13,
Ravid discloses the first calibration process comprises: using the at least two eddy current sensors, taking a contactless, electrical resistivity measurement of the conductive film layer during a plurality of temperature change ranges  (Paragraph [0047] / note the iterative process (fitting process)); and wherein the processing device compares a value of the electrical resistivity measurement for each of the plurality of temperature change ranges with a previously determined value of an electrical resistivity measurement of the conductive film layer taken during a constant, reference temperature to determine an effect of each of the temperature change ranges on an electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold).
(Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 14,
Ravid discloses the amount by which to adjust the value of the electrical resistivity measurement is proportional to the effect the temperature change has on the electrical resistivity measurement (Paragraphs [0046], [0047] / note the resistivity is a function of temperature and thus the adjusted amount for resistivity that is changed during the fitting process must be proportional to temperature).
As to Claim 15,
Ravid discloses maintaining the wafer at a constant temperature during the electrical resistivity measurement (Paragraphs [0047]-[0051] / note that when fitting a value, the value is compared with an actual value and the process repeated until the fitted value matches the actual value within a predefined error threshold); determining a temperature of the wafer during the electrical resistivity measurement (Paragraph [0046]); and determining a thickness of the conductive film layer using a value of the electrical resistivity measurement and a previously determined correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers at the determined temperature (Paragraphs [0047],[0051], 
 (Note: Ravid explains that the thickness value, which is determined from a resistivity value that is correlated with and a function of temperature, is iteratively determined using a fitting process.  While the measurements are a function of temperature, the Examiner respectfully notes that paragraph [0046] explains that the measurements can be made when the temperature has stabilized and is therefore constant.  As such, Ravid reasonably discloses the above claim features because it includes comparing and correlating resistivity values as a function of thickness until the a model is created that has been optimized based on these values, and where these values are taken at a constant temperature).
As to Claim 16,
Ravid discloses the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a calibration process (Paragraph [0047] / note the iteration process is reasonably a calibration process and the first iteration can be the first calibration, [0051] / note that a calibration is used and thus the adjustments to the model and thus the amount the measurement is adjusted based on the model can also be considered a calibration process).
As to Claim 18,
Ravid discloses the correlation is stored in a table (Paragraph [0029] / note the data must, at least in temporary RAM, be stored, and the stored data can reasonably be stated to be a table of data).
As to Claim 19,

As to Claim 21,
Ravid discloses the correlation between electrical resistivity measurement values and respective thicknesses of conductive film layers is determined using a calibration process comprising: using the at least two eddy current sensors, taking contactless, electrical resistivity measurements of a plurality of conductive film layers having known thicknesses at a plurality of temperatures; and wherein the processing device correlates the contactless, electrical resistivity measurements of the plurality of conductive film layers with respective thicknesses of the plurality of conductive film layers for each of the plurality of temperatures (Paragraph [0051] / note that as plural wafers are used, there must be a plurality of measurements of a plurality of layers, and these measurements are used and thus correlated with the measurements made of the wafer under test, and note that the thicknesses of the calibration wafers are reasonably known as they are used for calibration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858